         Case 1:17-cv-10789-JGD Document 98 Filed 09/18/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                )
                                              )
        Plaintiff                             )
                                              )
            v.                                )        Case No. 1:17-cv-10789-JGD
                                              )
CENTRAL INTELLIGENCE AGENCY                   )
                                              )
       Defendant                              )
                                              )


                                   JOINT STATUS REPORT

       Plaintiff, Dr. Amanda Johnson, and Defendant, Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the Court’s order dated August 17, 2020. (ECF No.

96). The parties have reached an agreement in principle over the issues that were previously

being litigated on cross-motions for summary judgment (ECF Nos. 85, 87) and seek a short

period of time to finalize that agreement.

       Therefore, the parties propose that the parties file a Joint Status Report no later than

September 30, 2020 apprising the Court of any additional outstanding issues in the case.

       The parties hereby request that this Court adopt the schedule set forth above.




                                                  1
         Case 1:17-cv-10789-JGD Document 98 Filed 09/18/20 Page 2 of 3




Respectfully submitted,



 AMANDA JOHNSON,                           CENTRAL INTELLIGENCE AGENCY,

 By her attorney,                          By its attorney,

   /s/ Andrew F. Sellars                   ANDREW E. LELLING
 ANDREW F. SELLARS (BBO No. 682690)        United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law           By: /s/ Anita Johnson               _
 765 Commonwealth Avenue                   ANITA JOHNSON (BBO No. 565540)
 Boston, MA 02215                          Assistant United States Attorney
 Tel: (617) 358-7377                       United States Attorney’s Office
 Fax: (617) 353-6944                       John Joseph Moakley U.S. Courthouse
 sellars@bu.edu                            One Courthouse Way - Suite 9200
                                           Boston, MA 02210
                                           (617) 748-3266
                                           Anita.Johnson@usdoj.gov




Dated: September 18, 2020




                                       2
         Case 1:17-cv-10789-JGD Document 98 Filed 09/18/20 Page 3 of 3




                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on September 18, 2020.

                                                                             /s/ Andrew F. Sellars
